Title: From George Washington to William Fitzhugh, 25 June 1779
From: Washington, George
To: Fitzhugh, William


        
          Dear Sir,
          New Windsor on Hudson’s Rivr June 25th 1779.
        
        Your letter of the 19th Ulto found me at my Winter quarters at Middle brook, but so much occupied in preparing to take the field, & for my March hitherwards as to put it out of my power to acknowledge the receipt of it sooner. The inclosure for your Son went by a Flag in 48 hours after it came to my hands, and I can assure you no letter of yours to him was ever with-held from the enemy’s lines after they were in my possession, a much longer time. what becomes of them afterwards I know not—certain I am they contained nothing which ought to have impeded their passage. I very often hear of his welfare.
        The publication of the report of the Commissioners, on our part, you Doubtless have seen—it is unnecessary therefore for me to trouble you with a recital of the reasons which rendered our endeavours

to settle a Cartel fruitless—I am sorry for the disappointment on account of the irksome situation of the officers though every means in our power is used to make their time pass as comfortably as we can.
        It would be unseasonable at this late hour to inform you as a piece of News that the enemy had moved in force to Kings ferry and possessed two strong pieces of ground, one on each side of the River; opposite—The positions they have taken are to all intents and purposes Islands—strong by nature—there being no approach by land but over narrow and difficult causeys, & which, by incessant labour, they soon rendered impassable—Their first movement from New York pointed so directly to our Posts in the Highlands that I repaired as quick as possible to their relief, but whether they found the garrisons in a better condition to receive them than they expected—or whether they only meant to possess themselves of the best, indeed (for us) only passage of the River below the highlands, thereby making the communication betwn the East & West side more circuitous & difficult, I shall not undertake to say, but it was certainly one of the wisest measures they have yet pursued to stop at, & fortify this place. Nothing but my distressed situation (at all times) for want of Men & means, prevented my taking a permanent hold on this ground long ago—but like many other things which have occurred in the course of this War, it has been the object of my wishes—not within the compass of my powers—I am now putting our fortifications in the highlands (which are the security of the River, & the communication between the Eastern & Southern States,[)] in the best posture of defence I can till the enemy by some further demonstration announce their Plan of operations for the Campaign.
        I am perfectly in sentiment with you respecting the pernicious effects of speculating, & the necessity of checking it by every human means—and I accord most fully & clearly in your ideas of the impolicy of our trade by Sea; the arguments adduced by you in support of that opinion, are sufficiently convincing, but there are two others which alone, to me, are absolutely conclusive—the first is, that we have actually fed the enemy in a very great degree with the provisions they have captured from us (as well as their Navy with Seamen & without which I am convinced they could not have supported the War). a second, by restraining our own people, and inviting foreigners, we should derive greater benefits than we do at present, without encountering any of the evils of Trade; for it would then be carried on in foreign bottoms & without any loss to us; and might, in its consequences, so far involve other powers in the dispute by the capture of their vessels (by the English) as to make common cause of it—To

these, a third reason may be added of equal importance—which is that it would be the most certain and speediest method to compleat our Battalions, & to retain the Men; for at present the spirit of Trade & privateering is such, that no Man (especially in the Eastern states) can be obtained for any other purposes; while the Soldiers in the Army (who have been Seamen) are deserting daily with a view to engage on board Vessels.
        I thank you my dear Sir for your kind intention of furnishing me with Eight Ram lambs, but I am really ashamed to accept so many as it may either disfurnish yourself, or put it out of your power to oblige some other friend. One half I should conceive might answer my purposes very well. Mrs Washington left me (for Mount Vernon) so soon as I began my March from Middle brook. My best respects attend your Lady—and with sincere regard & affectn I am Dr Sir Yr Most Obt
        
          Go: Washington
        
        
          P.S. Since writing the foregoing, I have accidentally looked over a former letter of yours of the 3d of April wherein a Mr Arthur Harriss (formerly of Hartley’s Regiment) is recommended by you for an Ensigncy—All new appointments by a resolve of Congress are left to the States respectively—Many very many vacancy’s want filling in the Maryland and we are as far as reports come to me, distressed for Persons to make Officers of, there can be no difficulty therefore of Mr Harriss’s getting in if the Executive power of your State is applied to. this I mention to you that you may take measures accordingly; to the best of my recollection, directly, or through Genl Smallwood, I have applied to Govr Johnson to see if Gentn cannot be had to fill the numerous vacancies that abd. Yrs &ca
          
            G.W.
          
        
      